Name: 2011/638/EU: Commission Decision of 26Ã September 2011 on benchmarks to allocate greenhouse gas emission allowances free of charge to aircraft operators pursuant to Article 3e of Directive 2003/87/EC of the European Parliament and of the Council Text with EEA relevance
 Type: Decision
 Subject Matter: environmental policy;  deterioration of the environment;  air and space transport
 Date Published: 2011-09-28

 28.9.2011 EN Official Journal of the European Union L 252/20 COMMISSION DECISION of 26 September 2011 on benchmarks to allocate greenhouse gas emission allowances free of charge to aircraft operators pursuant to Article 3e of Directive 2003/87/EC of the European Parliament and of the Council (Text with EEA relevance) (2011/638/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 3e(3)(e) thereof, Whereas: (1) It is necessary to adopt benchmarks to be used to allocate allowances free of charge to aircraft operators in the trading period from 1 January to 31 December 2012, referred to in Article 3c(1) of Directive 2003/87/EC and in the trading period from 1 January 2013 to 31 December 2020, referred to in Article 13(1) in conjunction with Article 3c(2) of that Directive. (2) Allocations according to those benchmarks should be fixed until 2020 except where acts adopted pursuant to Article 25a of Directive 2003/87/EC require consequential modifications. (3) Following the incorporation into the European Economic Area (EEA) Agreement of Directive 2008/101/EC of the European Parliament and of the Council of 19 November 2008 amending Directive 2003/87/EC so as to include aviation activities in the scheme for greenhouse gas emission allowance trading within the Community (2) by Decision of the EEA Joint Committee No 6/2011 of 1 April 2011 amending Annex XX (Environment) to the EEA Agreement (3), the benchmarks are to be applied within the EEA. (4) It is therefore necessary to base the benchmarks on the EEA-wide number of free allowances fixed by Decision of the EEA Joint Committee No 93/2011 of 20 July 2011 amending Annex XX (Environment) to the EEA Agreement (4). (5) The benchmarks should be calculated by dividing the EEA-wide numbers of allowances applicable to the trading period from 1 January to 31 December 2012 and those applicable to the trading period from 1 January 2013 to 31 December 2020 by the sum of figures in the tonne-kilometre data included in applications submitted to the Commission in accordance with Article 3e(2) of Directive 2003/87/EC, HAS ADOPTED THIS DECISION: Article 1 1. Without prejudice to Article 25a of Directive 2003/87/EC, the benchmark to be used to allocate allowances free of charge to aircraft operators pursuant to Article 3e(1) of that Directive for the period from 1 January to 31 December 2012 shall be 0,000679695907431681 allowances per tonne-kilometre. 2. Without prejudice to Article 25a of Directive 2003/87/EC, the benchmark to be used to allocate allowances free of charge to aircraft operators pursuant to Article 3e(1) of that Directive for the period from 1 January 2013 to 31 December 2020 shall be 0,000642186914222035 allowances per tonne-kilometre. Article 2 Calculations relating to a number of allowances to be allocated in accordance with the benchmarks set out in Article 1 shall be rounded down to the nearest allowance. Article 3 This Decision shall enter into force on the 3rd day following its publication in the Official Journal of the European Union. Done at Brussels, 26 September 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 275, 25.10.2003, p. 32. (2) OJ L 8, 13.1.2009, p. 3. (3) OJ L 93, 7.4.2011, p. 35. (4) Not yet published in the Official Journal.